             Case 2:18-cr-00266-WBS Document 132 Filed 09/09/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-000266-WBS
12                               Plaintiff,             STIPULATION AND ORDER TO CONTINUE
                                                        SENTENCING HEARING
13                         v.
                                                        DATE: September 14, 2020
14                                                      TIME: 9:00 AM
     DARRON DIMITRI ROSS,                               COURT: Hon. William B. Shubb
15

16                               Defendant.

17

18                                              STIPULATION

19         1.      By previous order, the Court set this matter for sentencing as to Defendant Darron

20 Dimitri Ross on September 14, 2020.

21         2.      The parties request additional time to prepare for the sentencing hearing.

22         3.      By this stipulation, the parties now move to continue the sentencing hearing until

23 December 14, 2020.

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


      STIPULATION AND [PROPOSED] ORDER TO CONTINUE      1
30    SENTENCING HEARING
             Case 2:18-cr-00266-WBS Document 132 Filed 09/09/20 Page 2 of 2

 1 IT IS SO STIPULATED.

 2

 3
     Dated: September 4, 2020                            MCGREGOR W. SCOTT
 4                                                       United States Attorney
 5
                                                         /s/ ROBERT J. ARTUZ
 6                                                       ROBERT J. ARTUZ
                                                         Special Assistant U.S. Attorney
 7

 8
     Dated: September 4, 2020                            /s/ JOHN MANNING
 9                                                       JOHN MANNING
10                                                       Counsel for Defendant
                                                         DARRON DIMITRI ROSS
11

12

13

14                                        FINDINGS AND ORDER

15         The sentencing hearing for Defendant Darron Dimitri Ross is hereby continued to December 14,

16 2020 at 9:00 a.m..

17         IT IS SO ORDERED.

18         Dated: September 9, 2020

19

20

21

22

23

24

25

26
27

28


      STIPULATION AND [PROPOSED] ORDER TO CONTINUE   2
30    SENTENCING HEARING
